                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

AMANDA ANTHONY,                             )         CASE NO. 1:17CV2152
                                            )
                      Plaintiff,            )         JUDGE CHRISTOPHER A. BOYKO
                                            )
              vs.                           )
                                            )
NANCY A. BERRYHILL                          )         ORDER
    Acting Comm’r of Soc. Sec.,             )
                                            )
                      Defendant.            )

CHRISTOPHER A. BOYKO, J:

       On October 11, 2017, Plaintiff filed a Complaint pursuant to Title 42 U.S.C. § 405(g).

(ECF #1). The Court referred this matter to Magistrate Judge David A. Ruiz pursuant to Local

Rule 72.2. On January 23, 2019, the Magistrate Judge recommended vacating the

Commissioner’s final decision and remanding for further consideration consistent with the

Magistrate Judge’s Recommendation. (ECF #18). On February 4, 2019, Defendant filed a

Response to the Report and Recommendation stating that she will not be objecting. (ECF #19).

       Therefore, Magistrate Judge Ruiz’s Report and Recommendation is ADOPTED, the

Commissioner’s final decision is VACATED and the case is REMANDED, pursuant to 42

U.S.C. § 405(g), for further proceedings consistent with the Report and Recommendation.

                                                -1-
      IT IS SO ORDERED.

                           s/ Christopher A. Boyko
                           CHRISTOPHER A. BOYKO
                           United States District Judge

Dated: February 11, 2019




                                   -2-
